IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


 THE HONORABLE TOM WOLF,                          : No. 104 MM 2020
 GOVERNOR OF THE COMMONWEALTH                     :
 OF PENNSYLVANIA,                                 :
                                                  :
                      Petitioner                  :
                                                  :
                                                  :
               v.                                 :
                                                  :
                                                  :
 SENATOR JOSEPH B. SCARNATI, III,                 :
 SENATOR JAKE CORMAN, AND SENATE                  :
 REPUBLICAN CAUCUS,                               :
                                                  :
                      Respondents                 :


                                          ORDER



PER CURIAM

       AND NOW, this 17th day of June, 2020, upon review and consideration of the

Petitioner’s Application for the Court to Exercise Jurisdiction Pursuant to Its King’s Bench

Powers and/or Powers to Grant Extraordinary Relief, the Application is GRANTED insofar

as this Court exercises King’s Bench jurisdiction over this matter. As requested by

Respondents, the Court will decide the issues raised in the Petitioner’s Application based

upon the filings submitted to this Court and to the Commonwealth Court in Scarnati v.

Wolf, 344 MD 2020. All proceedings attendant to Scarnati v. Wolf, 344 MD 2020, are

STAYED pending further action from this Court. This Court will address the merits of

Petitioner’s Application in due course.